Title: 14th.
From: Adams, John Quincy
To: 


       Marquis de la Fayette and his Lady, Count and Countess d’Ouradou the Abbés de Chalût and Arnoux dined with us. M: d’Ouradou, is a french nobleman, of Auvergne who possessed a very considerable estate, but has lately been almost ruined, by the loss of a lawsuit, which after he had gained twice, was finally, unjustly decided against him: Moliere says somewhere, with great truth: nothing is so unjust as the justice of this Country. The Count intends at present to go to America, and with the wreck of his fortune, which will amount, to 100, or 150 thousand livres, he means to buy an estate in Virginia, and settle there, as mediocrity of fortune, can be more easily borne, there than in this Country. He leaves his title here, and as he has a Son; if he or any of his descendents acquire a fortune, sufficient to support the title; they may return here and resume it again. M: Hailes the secretary of the English Embassy, dined with us also. Count Sarsfield came, and spent some time with us after dinner: I received a Card from Mr. West, who is very ill. In the morning I went to Passy, and carried some Letters of Introduction to M: Le Rey de Chaumont, who goes to America, by this Months Packet, and who set off for L’orient this day. The February packet, that sailed from New York the 19th. is at length, arrived, but no body as yet has any Letters, except the Marquis de la Fayette.
      